 

Exhbit 10.10







LEASE AGREEMENT




between




BGNP Associates, LLC




and







Cleartronic, Inc.










Dated:     December 1, 2014







Suite 100




8000 Building

8000 North Federal Highway

Boca Raton, FL 33487

















1
















SUMMARY OF LEASE




THIS DOCUMENT IS MERELY A SUMMARY AND ANY PROVISIONS OF THE LEASE AND OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT SHALL PREVAIL OVER CONFLICTING PROVISIONS
CONTAINED HEREIN.




(A)

LANDLORD’S MAILING ADDRESS:

BGNP Associates, LLC

8000 N Federal Hwy, #200

Boca Raton, FL 33487







(B)

TENANT’S NAME:

Cleartronic, Inc.




MAILING ADDRESS:

8000 North Federal Highway,

Suite 100

Boca Raton, FL 33487   



(C)

DEMISED PREMISES:    

8000 North Federal Highway,

Suite 100

Boca Raton, FL  33487           

 

(D)

TERM:

48 Months




(E)

COMMENCEMENT DATE:

December 1, 2014




OCCUPANCY DATE:

 

December 1, 2014




EXPIRATION DATE:

48 months from Commencement Date




(F)

BASE RENT:




LEASE TERM

ANNUAL BASE RENT

MONTHLY INSTALLMENT

1 through 12 Months

$38,700.00

$ 3,225.00

13 through 24 Months

$40,260.00

$ 3,355.00

25 through 36 Months

$41,880.00

$ 3,490.00

27 through 48 Months

$43,560.00

$ 3,630.00




(G)

SECURITY/DAMAGE DEPOSIT:

 $ 3,630.00




(H)

LAST MONTH RENT ON DEPOSIT $ 3,630.00 (currently held from previous lease)




(I)

PERMITTED USE.:

 General Office




(J)

ADDENDUMS:     A,B, C & D




Please make all checks payable to:

BGNP Associates, LLC

8000 N Federal Hwy #200

Boca Raton, Florida 33487

 

INSURANCE CERTIFICATES SHALL INCLUDE BGNP Associates, LLC AS AN ADDITIONAL
INSURED ON ALL INSURANCE POLICIES.








2










LEASE AGREEMENT




THIS LEASE AGREEMENT (herein after referred to as the “Lease” is made and
entered into as of the, 2014 by and between BGNP Associates, LLC, a Florida
limited partnership (hereinafter referred to as “Landlord”) and Sweet
Settlements, LLC, a Florida Corporation (herein referred to as “Tenant”).




W I T N E S S E T H:




THAT LANDLORD, in consideration of the rents and agreements hereafter promised
and agreed by Tenant to be paid and performed, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the real property described herein,
subject to the following terms.




ARTICLE I




DESCRIPTION OF PROPERTY; TERM




Section 1.1     Description of Property.   Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the following space (hereinafter called the
“Demised Premises” or “Premises”) as shown on Exhibit “A” attached hereto and
made a part of this Lease, in the building known as 8000 Building, located at
8000 North Federal Highway, Suite 100, Boca Raton, Florida 33487, (hereinafter
called the “Building”), together with the right to use in common with other
tenants of the Building, their invitees, customers and employees, the lobby
areas, stairways, elevators, hallways, lavatories and all other common
facilities contained in the Building and the general parking area throughout.
 All of the land and real property underlying the Building or adjacent thereto,
with all improvements thereto including the Building, and used in connection
with the operation of the Building shall be referred to herein as the
“Property”.




Section 1.2     Term.   Tenant shall have and hold the Premises for a term of
forty-eight (48)  months (hereinafter referred to as the “Term” or “Lease
Term”), commencing on December 1, 2014  (the “Commencement Date”) and expiring
November 30, 2018, forty-eight (48) months thereafter (the “Expiration Date”).
 If the Term of this Lease commences on any day of the month other than the
first day, rent from such date to the end of such month shall be prorated
according to the number of days in such month and paid on a per diem basis, in
advance, on or before the Commencement Date.  Tenant agrees that it will execute
prior to occupancy, an Estoppel Certificate in the form attached hereto as
Exhibit “B”, as modified by Tenant to make the statements contained herein
accurate.   Tenant’s failure or refusal to execute said Estoppel Certificate
shall constitute a default hereunder.  










ARTICLE II




BASE RENT




Section 2.1   Base Rent; Late Charge; Sales Tax.     Tenant agrees to pay
Landlord an aggregate base rent for the first year of the Lease Term in the
amount of $ 38,700.00 (the “Base Rent”), payable in twelve (12) equal monthly
installments ($3,225.00) for the first year, in the amount of $ 40,260.00 (the
“Base Rent”), payable in twelve (12) equal monthly installments ($3,355.00) for
the second year, in the amount of $ 41,870.40 (the “Base Rent”), payable in





3







twelve (12) equal monthly installments ($3,490.00) for the third year, and in
the amount of $43,560.00 (the “Base Rent”), payable in twelve (12) equal monthly
installments ($3,360.00) forthe fourth year,  in advance of the first day of
each and every month during the entire Lease Term.  The first month’s Base Rent,
Additional Rent and sales tax security deposit thereon, shall be paid
simultaneously with the execution of this Lease.  In addition and throughout the
term of this lease, the Tenant shall be responsible for the payment of
Additional Rent as provided in Article III below (the Base Rent and Additional
Rent shall sometimes be collectively referred to as the “Rent”. In the event any
monthly Rent payment is not paid within ten (10) days after it is due, after
 each such occurrence in any calendar year, Tenant agrees to pay a late charge
of ten (10%) percent of the amount of the payment due.  If any payment made by
Tenant should be returned by our bank due to non-sufficient funds or stopped
payment, Tenant agrees to pay a returned items fee of thirty-five dollars
($50.00), in addition to the aforementioned late fee.




Tenant further agrees that the late charge imposed is fair and reasonable,
complies with all the laws, regulations and statutes, and constitutes an
agreement between Landlord and Tenant as to the estimated compensation for the
costs and administrative expenses incurred by Landlord due to the late payment
of Rent to Landlord by Tenant.  Tenant further agrees that the late charges
assessed pursuant to this Lease is not interest, and the late charge assessed
does not constitute a lender or borrower/creditor relationship between Landlord
and Tenant, and may be treated by Landlord as Additional Rent owed by Tenant.
 Tenant shall pay to Landlord all sales or use taxes pertaining to the Rent
(currently 6.0%), which shall be remitted by Landlord to the Florida Department
of Revenue.




Section 2.2    Base Rental Adjustment.    Intentionally left blank.




Section 2.3    Payment Without Notice or Demand.     The Rent called for in this
Lease shall be paid to Landlord without notice or demand, and without
counterclaim, offset, deduction, abatement, suspension, deferment, diminution or
reduction.  Tenant hereby waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Lease or the Premises
or any part hereof, or to any abatement, suspensions, deferment, diminution or
reduction of the Rent on account of any such circumstances or occurrence.




Section 2.4    Place of Payment.      All payments of Rent shall be made and
paid by Tenant to BGNP Associates, LLC, 8000 N Federal Highway, Suite 200, Boca
Raton, Florida 33487 or at such other place as Landlord may, from time to time,
designate in writing to Tenant.  All Rent shall be payable in current legal
tender of the United States, as the same is then by law constituted.  Any
extension, indulgence, or waiver granted or permitted by Landlord in the time,
manner or mode of payment of Rent, upon any one (1) occasion, shall not be
construed as a continuing extension, indulgence or waiver, and shall not
preclude Landlord from demanding strict compliance herewith.

 

Section 2.5    Early Termination.     Intentionally left blank.




Section 2.6

Option to Renew.

   Intentionally left blank.




Section 2.7

First Right of Offer.       Intentionally left blank.




ARTICLE III




ADDITIONAL RENT




Section 3.1    Additional Rent     Intentionally left blank.







ARTICLE IV




SECURITY/DAMAGE DEPOSIT





4










Section 4.1a    Security/Damage Deposit. The parties acknowledge that the
Landlord is holding the sum of $3,630.00 to be held by Landlord as a damage
deposit and/or as security for the performance by Tenant of all of the terms,
covenants and conditions hereof and the payment of Rent or any other sum due
Landlord hereunder. As options are exercised, this amount may increase to the
current rental rate. Landlord shall have the right to apply all or any part of
the security deposit against: (a) unreasonable wear and tear of the Premises;
(b) loss or damage to the Premises or other property of the Landlord caused by
the negligence of Tenant, Tenant’s employees, agents invitee or licensees; (c)
the cost of repairing the Premises, except for reasonable wear and tear, to the
same condition it was in at the time Tenant began occupancy thereof; and (d)
Rent payments which remain due and owing beyond any applicable grace period.
 Landlord shall not be limited in pursuing Landlord’s remedies against Tenant
for costs, losses or damages to the Premises or to any other property of
Landlord for any such costs, losses or damages which are in excess of the above
described security deposit amount.  Subject to (a) through (d) above, Landlord
shall return Tenant’s Security Deposit within twenty (20) days after Lease
Termination.  Such security deposit shall bear no interest and may be commingled
with other security deposits or funds of Landlord.  





Section 4.1b Last Month Deposit. The parties acknowledge that the Landlord is
holding the sum of $3,630.00, to be held by Landlord as a deposit for the last
month’s rent and/or as security for the performance by Tenant of all of the
terms, covenants and conditions hereof and the payment of Rent or any other sum
due Landlord hereunder. As options are exercised, this amount may increase to
the current rental rate. This last month deposit will be used for the last
month’s rent of the original lease, or any successive lease thereafter, so long
as all other terms within this lease are met. Last month deposit shall bear no
interest and may be commingled with other security deposits or funds of
Landlord.













ARTICLE V




USE OF PREMISES




Section 5.1 Use of Premises. Tenant shall have the responsibility to comply with
all applicable zoning codes and regulations. Tenant shall use the premises for
general office and will not use the premises for any other use without first
obtaining written consent of the landlord. Tenant will not use or permit the use
of the Premises or any part thereof for any unlawful purpose, or in violation of
any and all applicable ordinances, laws, rules or regulations of any
governmental body, or the Association, and will not do or permit any act which
would constitute a public or private nuisance or waste or which would be a
nuisance or annoyance or cause damage to Landlord or Landlord’s other tenants
which would invalidate any policies of insurance or increase the premiums
thereof, now or hereafter written on the Building and/or the Property.










ARTICLE VI




ALTERATIONS, ADDITIONS, IMPROVEMENTS OR RELOCATION




Section 6.1    Leasehold Improvements. The facilities, materials and work to be
furnished, installed and performed in the Premises by Landlord, at its expense,
are hereinafter referred to as “Landlord’s Work”.   Landlord shall utilize
Building standard materials.  In all other respects Tenant accepts the premises
in their “as is” condition.  Such other facilities, materials and work which may
be undertaken by or for the account and at the expense of Tenant to equip,





5

 




decorate and furnish the Premises for Tenant’s occupancy are hereinafter
referred to as “Tenant’s Work”.  Landlord’s approval of the plans, specification
and working drawings for Tenant’s work shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities.  Recognizing that the building is large and the needs of the
tenants as to space may vary from time to time, and in order for the Landlord to
accommodate Tenant and prospective tenants, Landlord expressly reserves the
right, prior to and during the Term, at the Landlord’s sole expense, to move
Tenant from the Premises and relocate Tenant in other space of the Landlord’s
choosing of approximately the same dimensions and size within the Building.
 During a relocation period, Landlord will use reasonable efforts not to unduly
interfere with the Tenant’s business activities and to substantially complete
the relocation within a reasonable time under all then-existing circumstances.
 Landlord’s obligation for the expenses of relocation will be the actual cost of
relocating Tenant and Tenant agrees that Landlord’s exercise of its election to
relocate Tenant will not release Tenant in whole or in part from its obligations
hereunder for the full Term.  No rights granted in this Lease to Tenant,
including the right of quiet enjoyment will be deemed breached or interfered
with by reason of Landlord’s exercise of relocation right reserved herein.




Section 6.2     Completion by Landlord. The Premises shall be deemed ready for
occupancy on the date Landlord’s Work is substantially.  The same shall be
deemed substantially completed notwithstanding the fact that minor or
insubstantial details of construction, mechanical adjustment or decoration
remain to be performed, the non-completion of which does not materially
interfere with Tenant’s use of the Premises.  Landlord shall give Tenant at
least ten (10) days notice of the date on which Landlord estimates Landlord’s
Work will be substantially completed, and Tenant shall occupy the Premises
promptly thereafter.




Section 6.3 Delay by Tenant.   If substantial completion of Landlord’s Work is
delayed due to: (a) any act or omission of Tenant or any of its employees,
agents or contractors (including, but limited to, (i) any delays due to changes
in or additions to Landlord’s Work, or (ii) any delays by Tenant in the
submission of plans, drawings, specifications, or other information or in
approving any working drawings or estimates, or in giving any authorization or
approvals);  or (b) any additional time needed for the completion of Landlord’s
Work by the inclusion in Landlord’s Work of any special or unusual work, then
the Premises shall be deemed ready for occupancy on the date it would have been
ready, but for such delay, and Rent shall commence as of such earlier date.  Any
changes to floor plans after execution of the Lease shall be subject to
Landlord’s approval, and furthermore, Tenant shall pay for any extra costs that
may be incurred by Landlord which are caused by changes so requested by Tenant.




Section 6.4     Acceptance of Premises. Tenant acknowledges that Landlord has
not made any representations or warranties with respect to the condition of the
Premises.  The taking of possession of the Premises by Tenant shall be
conclusive evidence that the Premises were in good and satisfactory condition at
the time such possession was taken, except for the minor insubstantial details
of which Tenant gives Landlord notice within 30 days after the Commencement
Date.  If Landlord shall give Tenant permission to enter into possession of the
Premises prior to the Commencement Date, such possession or occupancy shall be
deemed to be upon all terms, covenants, conditions, and provisions of this
Lease, including the execution of an Estoppel certificate.










ARTICLE VII




LANDLORD AND TENANT OBLIGATIONS




Section 7.1     Tenant’s Repair and Maintenance.

 

 





6













Tenant shall be responsible for all repairs, the need for which arises out of:
(a) the performance or existence of Tenant’s Work or alteration; (b) the
installation, use or operation of Tenant’s Property (defined below) in the
Premises; (c) the moving of Tenant’s Property in and out of the Building; or (d)
the act, omission, misuse or neglect of Tenant or any of its subtenants,
employees, agents, contractors or invitees, Tenant shall also be responsible for
the replacement of all scratched, damaged or broken doors and glass in and about
the Premises, the maintenance and replacement of wall and floor coverings in the
Premises, and for the repair and maintenance of all sanitary and electrical
fixtures therein.  All such repairs shall be performed at such times and in such
a manner as shall cause the least interference with Tenant’s use of the
Premises, the operation of the central systems of the Building and the use of
the Building by other tenants.




Section 7.2     Landlord’s Obligations. Landlord shall be obligated to keep and
maintain the common areas of the Building, and the systems and facilities
serving the Premises, in good working order and shall make all repairs as and
when needed in or about the common areas and the Premises, except for those
repairs for which Tenant is responsible pursuant to any of the provisions of
this Lease.  Landlord shall be responsible for air conditioning, plumbing and
electrical services in the Premises, as well as roof leaks, exterior maintenance
and repair. Landlord shall not be liable for any damage to Tenant’s Property
caused by (a) water from bursting or leaking pipes, or waste water about the
Property; (b) from an intentional or negligent act of any other tenant or
occupant of the Building or the Property; (c) fire, hurricane or other acts of
God; (d) riots or vandals; or (e) from any other cause not attributable to the
negligent or wrongful act of Landlord, its agents or employees.  Landlord shall
not be required to furnish any services or facilities to, or to make any repairs
to or replacements or alterations of, the Premises where necessitated due to the
negligence of Tenant, its agents and employees, or other tenants, their agents
or employees.




Section 7.3     Floor Loads; Noise and Vibration.Tenant shall not place a load
upon any floor of the Premises which exceeds the load per square foot, which
such floor was designed to carry or which is allowed by law.  Business machines
and mechanical equipment belonging to Tenant which cause noise, electrical
interference or vibration that may be transmitted to the structure of the
Building or to the Premises to such a degree as to be objectionable to Landlord
or other tenants in the Building, shall, at Tenant’s expense, be placed and
maintained by Tenant in settings of cork, rubber, or spring-type vibration
eliminators sufficient to eliminate such noise, electrical interference or
vibration.




Section 7.4     Electricity . (a)   Landlord agrees to furnish to the Premises
weekdays, exclusive of legal holidays, from 8:00 a.m. to 6:00 p.m., and
Saturdays, from 8:00 a.m. to 12:00 p.m., heat and air conditioning required in
Landlord’s judgment for the comfortable use and occupation of the Premises and
elevator service;  water for lavatory and drinking at those points of supply
provided for general use of tenants during the times and in the manner that such
services are, in Landlord’s judgment customarily furnished in comparable office
buildings in the immediate market area.  Landlord shall be under no obligation
to provide additional or after-hours heating or air conditioning, but if
Landlord elects to provide such services at Tenant’s request, Tenant shall pay
Landlord a charge of $22.00 per hour for such services to be billed monthly to
Tenant.  Landlord in its discretion has the right to reasonably adjust the above
referenced charge.  Tenant agrees to keep closed all window coverings, if any,
when necessary because of the sun’s position, and Tenant also agrees at all
times to cooperate fully with Landlord and to abide by all the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of said heating, ventilating, and air conditioning system and to
comply with all laws, ordinances and regulations respecting the conservation of
energy.  In the event Tenant utilizes heat-generating machines, heat-generating
equipment or excess lighting in the Premises and same affects the ability of the
air conditioning system to effectively cool the premises as intended, Landlord
reserves the right to install supplementary air conditioning units for the
Premises, and the cost thereof, including the cost of electricity and/or water
therefore and the cost of all repairs, maintenance and replacements thereto
shall be paid by Tenant to Landlord upon demand.





7




 




(b)   Tenant’s use of electrical energy in the Premises shall not, at any time,
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises.  In order to ensure that such capacity is not
exceeded and to avert possible adverse effects upon the Building’s electric
service, Tenant shall not, without Landlord’s prior written consent in each
instance, connect major equipment to the Building, electric distribution system,
telephone system or make any alteration or addition to the electric system of
the Premises existing on the Commencement Date.  Tenant’s electrical usage under
this Lease contemplates only the use of normal and customary office equipment.
 In the event Tenant installs any office equipment which uses substantial
additional amounts of electricity, then Tenant agrees that Landlord’s consent is
required before the installation of such additional office equipment




Section 7.5     Energy Conservation.  Tenant shall undertake to use its best
efforts to ensure that it will utilize energy-efficient equipment in the
Premises.




Section 7.6     Janitorial Services. Landlord shall cause the Premises,
including the exterior and interior of the windows thereof to be cleaned in a
manner standard to the Building.  Tenant shall pay to Landlord on demand, the
cost incurred by Landlord for: (a) extra cleaning work in the Premises required
because of (i) misuse or neglect on the part of Tenant or subtenants or its
employees or visitors; (ii) the use of portions of the Premises for purposes
requiring greater or more difficult cleaning work than normal office areas;
(iii) interior glass partitions or unusual quantity of interior glass surfaces,
and (iv) non-building standard materials or finishes installed by Tenant or at
its request; (b) removal from the Premises and the Building of any refuse and
rubbish of Tenant in excess of that ordinarily accumulated in business office
occupancy or at times other than Landlord’s standard cleaning times; and (c) the
use of the Premises by Tenant other than during business hours on business days.

 




ARTICLE VIII




LANDLORD’S AND TENANT’S PROPERTY




Section 8.1     Landlord’s Property.  All fixtures, equipment, improvements and
appurtenances attached to or built into the Premises at the commencement of or
during the Term of this Lease, whether or not by or at the expense of Tenant,
shall be and remain a part of the Premises, and shall be deemed the property of
Landlord (“Landlord’s Property”) and shall not be removed by Tenant except as
otherwise specifically set forth herein.  Further, any carpeting or other
personal property in the Premises on the Commencement Date, shall not be removed
by Tenant.




Section 8.2      Tenant’s Property. All moveable partitions, business and trade
fixtures, machinery and equipment, communications equipment and office
equipment, whether or not attached to or built into the Premises, which are
installed in the Premises by or for the account of Tenant without expense to
Landlord and which can be removed without structural damage to the Building, and
all furniture, furnishings and other articles of moveable personal property
owned by Tenant and located in the Premises (hereinafter collectively referred
to as “Tenant’s Property”) shall be and shall remain the property of Tenant and
may be removed by Tenant at any time during the Term of this Lease, provided
Tenant is not in default hereunder.  In the event Tenant’s Property is so
removed, Tenant shall repair or pay the cost of repairing any damage to the
Premises or to the Building resulting from the installation and/or removal
thereof and repair the Premises to the same physical condition and layout as
they existed at the time Tenant was given possession of the Premises.  Any
equipment or other property for which Landlord shall have granted any allowance
or credit to Tenant shall not be deemed to have been installed by or for the
account of Tenant without expense to Landlord, shall not be considered Tenant’s
property and shall be deemed the property of Landlord.





 

8




 




Section 8.3     Removal of Tenant’s Property. At or before the expiration date
of this Lease, or within five (5) days after any earlier termination hereof,
Tenant, at its expense, shall remove from the Premises all of Tenant’s Property
(except such items thereof as Landlord shall have expressly permitted to remain,
which property shall become the property of Landlord), and Tenant shall repair
any damage to the Premises or the Building resulting from any installation
and/or removal of Tenant’s Property, and shall repair the Premises to the same
physical condition and layout as they existed at the time tenant was given
possession of the Premises, reasonable wear and tear excepted.  Any other items
of Tenant’s Property which shall remain in the Premises after the expiration
date of this Lease, or after a period of five (5) days following an earlier
termination date, may, at the option of Landlord, be deemed to have been
abandoned, and in such case, such items may be retained by Landlord.  Landlord
may request Tenant to remove and pay to Landlord the cost of repairing any
damage to the Premises or the Building resulting from any installation and/or
removal of Tenant’s Property and the cost of repair the Premises to the same
physical condition and layout as they existed at the time Tenant was given
possession of the Premises, reasonable wear and tear excepted.




Section 8.4     Landlord’s Lien and Security Interest. As security for the
performance of Tenant’s obligations under this Lease, Tenant hereby grants to
Landlord a security interest in and Landlord’s lien upon all of Tenant’s
Property located in the Premises.  Tenant hereby irrevocably appoints Landlord
as Tenant’s attorney-in-fact and empowers Landlord to execute on Tenant’s behalf
a UCC-1 Financing Statement, renewals and terminations thereof, for the purpose
of perfecting Landlord’s security interest.

 




ARTICLE IX




INSURANCE




Section 9.1     Tenant’s Insurance.

 

1.   Tenant shall, during the term of this Lease, maintain insurance against
public liability, including that from personal injury or property damage in or
about the Premises resulting from the occupation, use or operation of the
Premises, insuring both Tenant and Landlord as an additional insured, in amount
of not less than One Million ($1,000,000) Dollars Combined Single Limit for both
bodily injury and property damage.

 

2.   Tenant shall maintain insurance upon all property in the Premises owned by
Tenant, or for which Tenant is legally liable, and shall provide Landlord with
evidence of same.  The insurances specified herein shall provide protection
against perils included within the standard Florida form of fire and extended
coverage insurance policy, together with insurance against vandalism and
malicious mischief.




3.   All policies of insurance provided for in Section 9.1 shall be issued in a
form acceptable to Landlord by insurance companies with general policyholder’s
rating of “A” as rated in the most current available “Best’s Insurance Reports”
and qualified to do business in Florida.  Each and every such policy:




(a)  shall be issued in the name of Tenant and shall include Landlord and any
other parties in interest designated in writing by notice from landlord to
Tenant as additional insured;





9







(b)   shall be for the mutual and joint benefit and protection of Landlord and
Tenant and any such other parties in interest as additional insured’s;




(c)   shall (or a certificate thereof shall) be delivered to Landlord and any
such other parties in interest within ten (10) days before delivery of
possession of the Premises to Tenant and thereafter, within thirty (30) days
prior to the expiration of each policy, and as often as any such policy shall
expire or terminate, renewal or additional policies shall be procured and
maintained in like manner and to like extent;




(d)  shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any cancellation, termination or lapse, or the effective date of any
reduction in the amount of insurance;




(e)  shall be written as a primary policy which does not contribute and is not
in excess of coverage which Landlord may carry; and




(f) shall contain a provision that Landlord and any such other parties in
interest, although named as an insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned to it, its servants, agents
and employees by reason of negligence of Tenant.




4.   Any insurance provided for in Section 9.1 may be maintained by means of a
policy or policies of blanket insurance, provided however, that: (i) Landlord
and any other parties in interest from time to time designated by Landlord to
Tenant shall be named as an additional insured there under as their interests
may appear; (ii) the coverage afforded Landlord and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance; and (iii) the requirements set forth in this Article are
otherwise satisfied.




5.  These insurance requirements are subject to modification in the event any
Superior Mortgagee (hereafter defined) of Landlord requires different insurance.
 In such event, the reasonable requirements of such Superior Mortgagee shall
control.




Section 9.2      Destruction of the Premises or Building. If during the Term
hereof, the Premises and/or the Building are damaged by reason of fire or other
casualty, Tenant shall give immediate notice thereof to Landlord.  Subject to
the prior rights of any Superior Mortgagee, Landlord shall restore the Premises
and/or the Building to substantially the same condition they were in immediately
before said destruction.  If the restoration can be accomplished within 120
working days after the date Landlord receives notice of the destruction, such
destruction shall not serve to terminate this Lease.  If the restoration cannot
be performed within the time stated in this section, then within ninety (90)
days after the parties determine that the restoration cannot be completed within
said time, either party may terminate this Lease upon thirty (30) days notice to
the other party.  If Tenant fails to terminate this Lease and restoration is
permitted under existing laws, Landlord, at its election, may restore the
Premises and/or the Building within a reasonable period of time, and this Lease
shall continue in full force and effect.  Landlord shall use diligent effort in
restoring the Premises and/or Building.  Rent shall be abated during the period
in which the Premises (or portion thereof on a prorated basis) are rendered
untenable as a result of such damage, unless said damage was caused by the
intentional wrongful act of Tenant or its employees, agents or invitees.  Should
Landlord elect to terminate this Lease, the entire amount of Landlord’s
insurance proceeds shall be and remain the outright property of Landlord,
subject to the prior rights of any mortgagee and except any proceeds received
for Tenant’s Property that are covered under Tenant’s insurance.




Section 9.3 Landlord’s Insurance.  Landlord represents and warrants that
Landlord shall provide and maintain insurance against the property, including
personal injury and property damage for the building, including hazard and
windstorm.





10










ARTICLE X




ALTERATIONS AND MECHANIC’S LIENS




Section 10.1     Alterations by Tenant. No alterations shall be made by Tenant
unless the following conditions are met:




(a)   Tenant shall have received the prior written consent of Landlord, which
consent shall not be unreasonably withheld.

 

(b) All such alterations or improvements shall be performed by Landlord at
Tenant’s expense, or by a contractor approved by Landlord.  Landlord’s approval
of the plans, specifications and working drawings for Tenant’s Work shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.  Any work by Landlord shall be performed
at a fee competitive with local contractors.

 

(c)  Tenant shall have procured all permits, licenses and other authorizations
required for the lawful and proper undertaking thereof;

 

(d) all alterations when completed shall be of such a nature as not to (i)
reduce or otherwise adversely affect the value of the Premises; (ii) diminish
the general utility or change the general character thereof; (iii) result in an
increase of the Operating Expenses, or (iv) adversely affect the mechanical,
electrical, plumbing, security or other such systems of the Building or the
Premises;

 

(e) all alterations made by Tenant shall remain on and be surrendered with the
Premises on expiration or earlier termination of this Lease, except that
Landlord can elect, within thirty (30) days before expiration or earlier
termination of the Lease, to require Tenant to remove any and all alterations
Tenant had made to the Premises;




Section 10.2      Construction Liens.  Tenant agrees that it will make full and
prompt payment of all sums necessary to pay for the cost of repairs,
alterations, improvements, changes or other work done by Tenant to the Premises
and further agrees to indemnify and hold harmless Landlord from  and against any
and all such costs and liabilities incurred by Tenant, and against any and all
construction liens arising out of or from such work or the cost thereof which
may be asserted, claimed or charged against the Premises or the Building or site
on which it is located.  Notwithstanding anything to the contrary in this Lease,
the interest of Landlord in the Premises shall not be subject to liens for
improvements made by or for the Tenant, whether or not the same shall be made or
done in accordance with any agreement between Landlord and Tenant, and it is
specifically understood and agreed that in no event shall Landlord or the
interest of Landlord in the Premises be liable for or subjected to any
construction liens for improvements or work made by or for Tenant; and this
Lease specifically prohibits the subjecting of Landlord’s interest in the
Premises to any construction liens for improvements made by Tenant or for which
Tenant is responsible for payment under the terms of this Lease.  All persons
dealing with Tenant are hereby placed upon notice of this provision.  In the
event any notice or claim of lien shall be asserted of record against the
interest of Landlord in the Premises or Building or the site on which it is
located on account of or growing out of any improvement or work done by or for
Tenant, or any person claiming by, through or under Tenant, for improvements or
work the cost of which is the responsibility of Tenant, Tenant agrees to have
such notice of claim of lien canceled and discharged of record as a claim
against the interest of Landlord in the Premises, the Building or the Property
(either by payment or bond as permitted by law) within ten (10) days after
notice to Tenant by Landlord, and in the event Tenant shall fail to do so,
Tenant shall be considered in default under this Lease.





11







ARTICLE XI




ASSIGNMENT AND SUBLETTING




Section 11.1     Tenant’s Transfer.




(a)   Tenant shall not voluntarily assign or encumber its interest in this Lease
or in the Premises, or sublease all or any part of the Premises, or allow any
other person or entity (except Tenant’s authorized representatives) to occupy or
use all or any part of the Premises, without first obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld.  Any assignment,
encumbrance or sublease without the Landlord’s written consent shall be void
able and at Landlord’s election, shall constitute a default hereunder.  No
consent to any assignment, encumbrance, or sublease shall constitute a further
waiver of the provisions of this Section.




(b)   If Tenant is a partnership, a withdrawal or change, voluntary,
involuntary, or by operation of law, of any partner/or partners owing 50% or
more of the partnership, or the dissolution of the partnership, shall be deemed
a voluntary assignment.




(c)   If Tenant is a corporation, any dissolution, merger, consolidation or
other reorganization of Tenant, or the sale or transfer of a controlling
percentage of the capital stock of Tenant, or the sale of 51% of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding, and entitled to vote for the election of directors, shall be deemed
a voluntary assignment.




(d)   Landlord may consent to the sublease of all or any part of the Premises
provided Tenant and the sub lessee enter into a sublease incorporating the same
terms and conditions as contained herein (exclusive of rent), and Landlord shall
be entitled to receive the total amount of any increased Rent, including sales
tax, paid by a sub lessee or assignee.




(e)   Any assignment agreed to by Landlord shall be evidenced by a validly
executed Assignment and Assumption of Lease Agreement.  Any attempted transfer,
assignment, subletting, mortgaging or encumbering of this Lease in violation of
this Section shall be void and confer no rights upon any third person.  Such
attempt shall constitute a material breach of this Lease and entitle Landlord to
the remedies provided for default.




(f)   If, without such prior written consent, this Lease is transferred or
assigned by Tenant, or if the Premises, or any part thereof, are sublet or
occupied by anybody other than the Tenant, whether as a result of any act or
omission by Tenant, or by operation of law or otherwise, Landlord may, in
addition to and not in diminution of, or substitution for, any other rights and
remedies under this Lease, or pursuant to law to which Landlord may be entitled
as a result thereof, collect Rent directly from the transferee, assignee,
subtenant or occupant and apply the net amount collected to the Rent herein
reserved.




Section 11.2     Tenant’s Liability.  Notwithstanding any assignment or
sublease, and  notwithstanding the acceptance of Rent by Landlord from any such
assignee or sub lessee, Tenant shall continue to remain liable for the payment
of Rent hereunder and for the performance of all agreements, conditions,
covenants and terms herein contained,




Section 11.3  Landlord’s Right of Cancellation.    

 

 





12







Notwithstanding anything contained herein to the contrary, should Tenant desire
to assign the Lease or sublease the Premises, Landlord shall have the right, but
not the obligation, to cancel or terminate the Lease and deal with Tenant’s
prospective assignee or sublessee directly and without any obligation to Tenant.
 In this event, Tenant’s obligations to Landlord under this Lease shall
terminate.




Section 11.4     Landlord’s Transfer.  Landlord shall have the right to sell,
mortgage, or otherwise encumber or dispose of Landlord’s interest in the
Premises, the Building, the Property and this Lease.




Section 11.5

Minimum Rental Requirement. Notwithstanding anything to the contrary contained
in this ARTICLE XI or in this Lease, Tenant may assign this Lease or sublet the
Premises provided said rental rate is not less than that rental amount that is
being paid for other space within the Building.  Otherwise, Tenant shall not,
under any circumstances, assign this Lease or sublet the Premises or any part
thereof until at lease ninety (90%) percent of the rentable space in the
Building has been leased by Landlord.

 




ARTICLE XII




OBLIGATIONS




Section 12.1     Obligations of Tenant.Tenant shall, during the Term of this
Lease, at its sole cost and expense, comply with all valid laws, ordinances,
regulations, orders and requirements of any governmental authority which may now
or hereafter be applicable to the Premises or to its use, whether or not the
same shall interfere with the use or occupancy of the Premises, arising from (a)
Tenant’s use of the Premises; (b) the manner or conduct of Tenant’s business or
operation of its installations, equipment or other property therein; (c) any
cause or condition created by or at the instance of Tenant; or (d) breach of any
of Tenant’s obligations hereunder, whether or not such compliance requires work
which is structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen; and Tenant shall pay all of the costs, expenses, fines, penalties
and damages which may be imposed upon Landlord by reason or arising out of
Tenant’s failure to fully and promptly comply with and observe the provisions of
this Section.  Tenant shall give prompt notice to Landlord of any notice it
received of the violation of any law or requirement of any public authority with
respect to the Premises or the use or occupation thereof.




Section 12.2     Rules and Regulations.  Tenant shall also comply with all rules
and regulations now existing (See Exhibit “C”), or as may be subsequently
applied by Landlord to all tenants of the Building.  Landlord agrees to
consistently apply the rules and regulations to all Tenants within the Building.




ARTICLE XIII




RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS




Section 13.1     Payment or Performance.     Landlord shall have the right, upon
ten (10) days prior written notice to Tenant (or without notice in case of
emergency or in order to avoid any fine, penalty, or cost which may otherwise be
imposed or incurred), following the expiration of any applicable cure period, to
make any payment or perform any act required of Tenant under any provision in
this Lease, and in exercising such right, to incur necessary and incidental
costs and expenses, including reasonable attorney’s fees.  Nothing herein shall
imply any obligation on the part of Landlord to make any payment or perform any
act required of Tenant, and the exercise of the right to do so shall not
constitute a release of any obligation.








13







Section 13.2     Reimbursement. All payments made and all reasonable costs and
expenses incurred in connection with Landlord’s exercise of the right set forth
in Section 13.1, shall be reimbursed by Tenant within ten (10) days after
receipt of a bill setting forth the amounts so expended, together with interest
at the annual rate of 18% from the respective dates of the making of such
payments or the incurring of such costs and expenses.  Any such payments, costs
and expenses made or incurred by Landlord may be treated as Additional Rent owed
by Tenant.




ARTICLE XIV




NON-LIABILITY AND INDEMNIFICATION




Section 14.1     Non-Liability of Landlord. Neither Landlord, nor any
beneficiary, joint venture partner, agent, servant, or employee of Landlord, nor
any Superior Mortgagee (as defined in Article XIX below), shall be liable to
Tenant for any loss, injury, or damage to Tenant or to any other person, or to
its property, unless caused by or resulting from the negligence or intentional
wrongful act of Landlord, its agents, servants or employees, in the operation or
maintenance of the Premises or the Building, subject to the doctrine of
comparative negligence in the event of contributory negligence on the part of
Tenant or any of its subtenants, licensees, employees, agents or contractors.
 Tenant recognizes that any Superior Mortgagee will not be liable to Tenant for
injury, damage or loss caused by or resulting from the negligence of Landlord.
 Further, neither Landlord, or any Superior Mortgagee, nor any joint venture
partner, director, officer, agent, servant or employee of Landlord shall be
liable (a) for any such damage caused by other tenants or persons in, upon or
about the Building, or caused by operations in construction of any private,
public or quasi-public work; or (b) for incidental or consequential damages or
lost profits arising out of any loss of use of the Premises, or any equipment or
facilities therein, by Tenant or any person claiming through or under Tenant.




Section 14.2     Indemnification by Tenant. Tenant hereby agrees to indemnify
Landlord and hold it harmless from and against all claims, actions, damages,
liability, and expenses which may arise in connection with bodily, loss of life,
and/or damage to property arising from or out of any occurrence in, upon, or at
the Demised Premises, or the occupancy or use by Tenant of the Demised Premises
or any part thereof, or occasioned totally or in part by any negligent act or
omission of Tenant, its agents, contractors, employees, servants, or subtenants
unless such damages due to the negligent act or omission of Landlord, its agents
or employees.  In case Landlord shall, without fault on its part, be made a
party to any litigation commenced by or against Tenant in connection with the
Demised Premises, Tenant hereby agrees to hold Landlord harmless and pay all
costs, expenses, and reasonable attorney’s fees and costs incurred by Landlord
in connection with such litigation.  Tenant also agrees to pay all costs,
expenses, and reasonable attorney’s fees which may be incurred by Landlord in
enforcing the obligations of Tenant under this Lease.  To the maximum effect
permitted by law, Tenant agrees to use and occupy the Demised Premises at
Tenant’s own risk.  




Section 14.3     Independent Obligations; Force Majeure.      The obligations of
Tenant hereunder shall not be affected, impaired or excused, nor shall Landlord
have any liability whatsoever to Tenant, because (a) Landlord is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this Lease by
reason of strike, other labor trouble, governmental pre-emption of priorities or
other controls in connection with a national or other public emergency or
shortages of fuel, supplies, labor or materials, acts of God or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control; or (b) of
any failure or defect in the supply, quantity or character of electricity or
water furnished to the Premises, by reason of any requirement, act or omission
of the public utility or others serving the Building with electric energy,
steam, oil, gas or water, or for any other reason whether similar or dissimilar,
beyond Landlord’s reasonable control.  Tenant shall not hold Landlord liable for
any injury or damage to person or property caused by fire, theft, or resulting
from the operation of elevators, heating or air conditioning or lighting
apparatus, or from falling plaster, or from steam, gas, electricity, water,
rain, or dampness, which may leak or flow from any part of the Building, or from
the pipes, appliances or plumbing work of the same, unless same is the result of
Landlord’s gross negligence.  







14















ARTICLE XV




DEFAULT




Section 15.1     Events of Default. Tenant shall be in default under this Lease
if any one or more of the following events shall occur:




(a)   Tenant shall fail to pay any installment of the Rent and/or any expenses
called for hereunder as and when the same shall become due and payable, and such
default shall continue for a period of ten (10) days after the same is due; or




(b)   Tenant shall default in the performance of or compliance with any of the
other terms or provisions of this Lease, and such default shall continue for a
period of thirty (30) days after the giving of written notice thereof from
Landlord to Tenant, or, in the case of any such default which cannot, with bona
fide due diligence, be cured within said thirty (30) days, Tenant shall fail to
proceed within said thirty (30) day period to cure such default and thereafter
to prosecute the curing of same with all due diligence (it being intended that
as to a default not susceptible of being cured with due diligence within such
period of thirty (30) days, the time within which such default may be cured
shall be extended for such period as may be necessary to permit the same to be
cured with due diligence); or

 

(c)   Tenant shall assign, transfer, mortgage or encumber this Lease or sublet
the Premises in a manner not permitted by ARTICLE XI; or




(d)   Tenant shall file a voluntary petition in bankruptcy or any Order for
Relief be entered against it, or shall file any petition or answer seeking any
arrangement, reorganization, composition, re-adjustment or similar relief under
any present or future bankruptcy or other applicable law, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Tenant of all or any substantial part of Tenant’s properties; or




(e)   If any creditor of Tenant shall file a petition in bankruptcy against
Tenant or for reorganization of Tenant, under state or federal law, and if such
petition is not discharged within ninety (90) days after the date on which it is
filed; or




(f)   Tenant shall vacate or abandon the Premises,




then, and in any such event, or during the continuance thereof (subject to the
time period described in subparagraph (e) above), Landlord may, at its option,
by written notice to Tenant, designate a date not less than five (5) days from
the giving of such notice on which this Lease shall end, and thereupon, on such
date, this Lease and all rights of Tenant hereunder shall terminate.




Section 15.2     Surrender of Premises. Upon any such termination of this Lease,
Tenant shall surrender the Premises to Landlord, and Landlord, at any time after
such termination, may, without further notice, re-enter and repossess the
Premises without being liable to any prosecution or damages therefore, and no
person claiming through or under Tenant or by virtue of any statute or of any
order of any court shall be entitled to possession of the Premises.








15







                Section 15.3      Reletting.

At any time or from time to time after any such termination of this Lease,
Landlord may relet the Premises or any part thereof, in the name of Landlord or
otherwise, for such term or terms and on such conditions as Landlord, in its
sole discretion, may determine, and may collect and receive the rents therefore.
 Landlord shall in no way be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon
such reletting.  




Section 15.4     Survival of Obligations.

 

No termination, pursuant to this ARTICLE XV, shall relieve Tenant of its
liability and obligations under this Lease, and such liability and obligations
shall survive any such termination.




Section 15.5     Holdover.  

 

 Should Tenant hold over and remain in possession of the Premises at the
expiration of any Term hereby created, Tenant shall, by virtue of this Section,
become a Tenant at sufferance and shall pay Landlord 200% of the Rent per month
of the last monthly installment of Rent above provided to be paid.  Said monthly
tenancy shall be subject to all the conditions and covenants of this Lease as
though the same had been a tenancy at sufferance instead of a tenancy as
provided herein, and Tenant shall give to Landlord at least thirty (30) days
prior written notice of any intention to vacate the Premises, and shall be
entitled to ten business (10) days prior notice of any intention of Landlord to
evict Tenant from the Premises in the event Landlord desires possession of the
Premises; however, that said Tenant at sufferance shall not be entitled to ten
business (10) days notice in the event the said Rent is not paid in advance
without demand, the ten business (10) days written notice otherwise required
being hereby expressly waived.










ARTICLE XVI




DAMAGES/REMEDIES




Section 16.1     Damages.

 

 

In the event this Lease is terminated under the provisions or any provisions of
law by reason of default hereunder on the part of Tenant, Tenant shall pay to
Landlord, as damages, at the election of Landlord either:

 

(a)

The present value of the entire amount of the Rent which would have become due
and payable during the remainder of the Term of this Lease, in which event
Tenant agrees to pay the same at once, together with all Rent theretofore due,
at Landlord’s address as provided herein; provided however, that such payment
shall not constitute a penalty or forfeiture or liquidated damages, but shall
merely constitute payment in advance of the Rent for the remainder of said Term.
 Such present value shall be determined utilizing a discount rate of six (6%).
 The acceptance of such payment by Landlord shall not constitute a waiver of any
failure of Tenant thereafter occurring to comply with any term, provision,
condition or covenant of this Lease.  IF Landlord elects the remedy given in
this Section 16.1 (a), then same shall be Landlord’s sole remedy for such
default; or

 

(b)

Sums equal to the Rent which would have been payable by Tenant had this Lease
not been so terminated, payable upon the due dates therefore following such
termination through the expiration of this Lease.

 

If Landlord at its option shall relet the Premises during said period, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents, as and
when received by Landlord, the expenses incurred or paid by Landlord in
terminating this Lease and in securing possession thereof, as well as the
expenses of reletting, including, without limitation, the alteration and
preparation of the Premises for new tenants, brokers’ commissions, reasonable
attorneys’ fees and all other expenses properly chargeable against the Premises
and the rental therefrom.  It is hereby understood that any such reletting may
be for a period shorter or longer than the remaining Term of this Lease but in
no event shall Tenant be entitled to receive any excess of such net rents over
the sum payable by Tenant to Landlord hereunder, nor shall Tenant be entitled in
any suit for the collection of damages pursuant hereto to a credit in respect of
any net rents from a reletting, except to the extent that such rents are
actually received by Landlord.




 




16







 




Section 16.2     Remedies.   

 

 Lawsuits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease would have expired, nor limit or preclude recovery by
Landlord against Tenant of any sums or damages which, in addition to the damages
particularly provided above, Landlord may lawfully be entitled by reason of any
default hereunder on the part of Tenant.  All remedies of Landlord provided for
herein, or otherwise at law or in equity, shall be cumulative and concurrent.




ARTICLE XVII




EMINENT DOMAIN




Section 17.1     Taking.

 

If the whole of the building or the Premises, or, if more than 20% of the
Building or the Property, shall be taken by condemnation or in any other manner
for any public or quasi-public use or purpose, which materially affects Tenant’s
use and occupancy of the Premises, this Lease shall terminate as of the date of
vesting of title as a result of such taking, and the Base Rent and Additional
Rent shall be prorated and adjusted as of such date.




Section 17.2     Award.

 

Landlord shall be entitled to receive the entire award or payment in connection
with any taking without deduction there from, except to the extent that Tenant
shall be entitled to compensation based upon damages sustained to Tenant’s
Property.  Tenant shall not be precluded from taking its’ own action against the
condemning authority.




Section 17.3     Temporary Taking.    

 

  If the temporary use or occupancy of all or any part of the Premises shall be
taken by condemnation or in any other manner for any public or quasi-public use
or purpose during the Term of this Lease, Tenant shall be entitled, except as
hereinafter set forth, to receive that portion of the award or payment for such
taking which represents compensation for the use and occupancy of the Premises,
for the taking of Tenant’s Property and for moving expenses, and Landlord shall
be entitled to receive that portion which represents reimbursement for the cost
of restoration of the Premises.  This Lease shall be and remain unaffected by
such taking and Tenant shall continue to pay the Rent in full when due.  If the
period of temporary use or occupancy shall extend beyond the expiration date of
this Lease, that part of the award which represents compensation for the use and
occupancy of the Premises (or a part thereof) shall be divided between Landlord
and Tenant so that Tenant shall receive so much thereof as represents the period
up to and including such expiration date and Landlord shall receive so much as
represents the period after such expiration date.  All monies received by
Landlord as, or as part of, an award for temporary use and occupancy for a
period beyond the date through which the Rent has been paid by Tenant, shall be
held and applied by Landlord as a credit against the Rent becoming due
hereunder.




Section 17.4     Partial Taking.

 

In the event of any taking of less than the whole of the Premises, the Building
and/or the Property, which does not result in termination of this Lease: (a)
subject to the prior rights of a Superior




 




17










Mortgagee, Landlord, at its expense, shall proceed with reasonable diligence to
repair the remaining parts of the Building and the Premises (other than those
parts of the Premises which are Tenant’s Property) to substantially their former
condition to the extent that the same is feasible (subject to reasonable changes
which Landlord shall deem desirable), so as to constitute a complete and
tenantable Building and Premises; and (b) Tenant, at its expense, shall proceed
with reasonable diligence to repair the remaining parts of the Premises which
are deemed Tenant’s property pursuant hereto, to substantially their former
condition to the extent feasible, subject to reasonable changes which Tenant
shall deem desirable.  Such work by Tenant shall be deemed alterations as
described in Section 11.1 hereinabove.  In the event of any partial taking,
Tenant shall be entitled to a reduction in Rent for the remainder of the Lease
Term following such partial taking based upon the percentage of space taken
relative to the original Premises leased.










ARTICLE XVIII




QUIET ENJOYMENT




Section 18.1     Quiet Enjoyment.

 

Landlord agrees that Tenant, upon paying all Rent and other charges herein
provided for and observing and keeping the covenants, agreements, terms and
conditions of this Lease and the rules and regulations of Landlord affecting the
Premises on its part to be performed, shall lawfully and quietly hold, occupy
and enjoy the Premises during the Term of this Lease.




ARTICLE XIX




SUBORDINATION AND ATTORNMENT




Section 19.1     Subordination.

 

This Lease, and all rights of Tenant hereunder, are and shall be subordinate to
any mortgage or other encumbrance, whether now of record or recorded after the
date of this Lease, affecting the Premises, the Building or the Property.
Notwithstanding that such subordination is self-operative without any further
act of Tenant, Tenant shall, from time to time, within ten (10) days of request
from Landlord, execute and deliver any reasonable documents or instruments that
may be required by a Superior Mortgagee to confirm such subordination.  Tenant’s
obligation to subordinate this Lease to any mortgage or other interest shall be
conditioned upon Tenant’s receipt from such party requesting subordination a
Non-Disturbance agreement substantially to the effect that no steps or
proceedings taken by reason of Landlord’s default under such mortgage or
encumbrance shall terminate this Lease nor shall Tenant be named a Defendant in
any proceeding for foreclosure of such mortgage or be disturbed by virtue of
such steps or proceedings as long as there shall be no default by Tenant under
the provisions of the Lease.  Any mortgage to which this Lease is subject and
subordinate is hereinafter referred to as a “Superior Mortgage” , and the holder
of a Superior Mortgage is hereinafter referred to as a “Superior Mortgagee”.




Section 19.2     Notice to Landlord and Superior Mortgagee.   

 

  If any act or omission of Landlord would give Tenant the right, immediately or
after the lapse of a period of time, to cancel this Lease or to claim a partial
or total eviction, Tenant shall not exercise such right (a) until it has given
written notice of such act or omission to Landlord and any Superior Mortgagee
whose name and address shall previously have been furnished to Tenant; and (b)
until a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice and following the time when such
Superior Mortgagee shall have become entitled under such Superior Mortgage to
remedy the same.








18







Section 19.3     Attornment.

 

If any Superior Mortgagee shall succeed to the rights of Landlord hereunder,
whether through possession or foreclosure action or delivery of a new lease or
deed, then, at the request of such Superior Mortgagee, Tenant shall attorn to
and recognize such Superior Mortgagee as Tenant’s Landlord under this Lease, and
shall promptly execute and deliver any instrument such Superior Mortgagee may
reasonable request to evidence such attornment.  Upon such attornment, this
Lease shall continue in full force and effect as a direct Lease between such
Superior Mortgagee and Tenant, upon all terms, conditions, and covenants as set
forth in this Lease, except that the Superior Mortgagee shall not: (a) be liable
for any previous act or omission of Landlord under this Lease; (b) be subject to
any offset, not expressly provided for in this Lease; or (c)  be bound by any
previous modification of this Lease or by any previous prepayment, unless such
modification or prepayment shall have been previously approved in writing by
such Superior Mortgagee.  Further, upon such attornment, Landlord shall be
released from any further obligations hereunder.










ARTICLE XX




LANDLORD’S RIGHT OF ACCESS




Section 20.1     Access for Maintenance and Repair.   

 

 Except for the space within the inside surfaces of all walls, hung ceilings,
floors, windows, and doors bounding the Premises, all of the Building including,
without limitation, exterior walls, core interior walls and doors and any core
corridor entrance, any terraces or roofs adjacent to the Premises, and any space
in or adjacent to the Premises used for shafts, stacks, pipes, conduits, fan
rooms, ducts, electric or other utilities, sinks, or other facilities of the
Building, and the use thereof, as well as access thereto throughout the Premises
for the purposes of operation, maintenance, decoration and repair, are reserved
to Landlord.  Landlord reserves the right, and Tenant shall permit Landlord, to
install, erect, use and maintain pipes ducts and conduits in and through the
Premises.  Landlord shall be allowed to take all materials into and upon the
Premises that may be required in connection therewith, without any liability to
Tenant and without any reduction of Tenant’s covenants and obligations
hereunder.  Landlord and its agents shall have the right to enter upon the
Premises upon reasonable notice to Tenant and during normal business hours
except in emergencies when no notice is required, for the purpose of making any
repairs therein or thereto which shall be considered necessary or desirable by
Landlord, in such a manner as not to unreasonably interfere with Tenant in the
conduct of Tenant’s business on the Premises; and in addition, Landlord and its
agents shall have the right to enter the premises at any time in cases of
emergency.




Section 20.2     Access for Inspection and Showing.

 

Upon reasonable notice to Tenant and during normal business hours, Landlord and
its agents shall have the right to enter and/or pass through the Premises to
examine the Premises and to show them to actual and prospective purchasers,
mortgagees or lessors of the Building.  During the period of six (6) months
prior to the expiration date of this Lease, Landlord and its agents may exhibit
the Premises to prospective tenants.




Section 20.3  Landlord’s Alterations and Improvements.

 

If, at any time, any windows of the Premises are temporarily darkened or
obstructed by reason of any repairs, improvements, maintenance and/or cleaning
in or about the Building, or if any part of the Building, other than the
Premises, is temporarily or permanently closed or inoperable, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.  Landlord reserves the right to make such
changes, alterations, additions, and improvements in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, doors,
halls, passages, elevators, escalators and stairways thereof, and other public
portions of the Building, as Landlord shall deem necessary or desirable, and no
such alterations or changes shall be deemed a breach of Landlord’s covenant of
quiet enjoyment or a constructive eviction.




 




19










ARTICLE XXI




SIGNS AND OBSTRUCTION




Section 21.1  Signs.

 

Landlord shall supply Tenant with building standard signage.  Tenant shall not
place or suffer to be placed or maintained upon any exterior, door, roof, wall
or window of the Premises or the Building, any sign, awning, canopy or
advertising matter of any kind, and will not place or maintain any decoration,
lettering or advertising matter on the glass of any window or door of the
Premises except as approved by Landlord, and will not place or maintain any
freestanding standard within or upon the Common Area of the Building or
immediately adjacent thereto, without first obtaining Landlord’s express prior
written consent.  No exterior or interior sign visible from the exterior of the
Building shall be permitted.  Tenant further agrees to maintain any such signage
approved by Landlord in good condition and repair at all times and to remove the
same at the end of the Term of this Lease if requested by Landlord.  Upon
removal thereof, Tenant agrees to repair any damage to the Premises caused by
such installation and/or removal.




Section 21.2 Obstruction.     

 

Tenant shall not obstruct the sidewalks, parking lots or other public portions
of the Building or the Property in any manner whatsoever.







ARTICLE XXII




NOTICES




Section 22.1     Notices.

 

Any notice or other information required or authorized by this Lease to be given
by either party to the other may be given by hand or sent (by first class
pre-paid mail, telex, cable, facsimile transmission or comparable means of
communication) to the other party at the address stated below.  Any notice or
other information given by mail pursuant to this Section which is not returned
to the sender as undelivered shall be deemed to have been given on the fifth
(5th) day after the envelope containing any such notice or information was
properly addressed, pre-paid, registered and mailed.  The fact that the envelope
has not been so returned to the sender shall be sufficient evidence that such
notice or information has been duly given.  Any notice or other information sent
by telex, cable, facsimile transmission or comparable means of communication
shall be deemed to have been duly sent on the date of transmission, provided
that a confirming copy thereof is sent by first class pre-paid mail to the other
party, at the address stated below, within twenty-four (24) hours after
transmission.

 




AS TO LANDLORD:

BGNP Associates, LLC

8000 N Federal Highway

Suite 200

Boca Raton, FL 33487







AS TO TENANT:

Cleartronic, Inc.

8000 N. Federal Highway

Suite 100

Boca Raton, FL 33487





20










The above address may be changed at any time by giving thirty (30) days written
notice as above provided.  In addition to the foregoing, any notices of a legal
nature shall be copied to:




BGNP Associates, LLC

8000 N Federal Highway

Suite 200

Boca Raton, FL 33487







ARTICLE XXIII




MISCELLANEOUS




Section 23.1   ADA Compliancy.

 

To the best of Landlord’s knowledge, the Premises are ADA compliant.




Section 23.2     Environmental Indemnity.

 

Tenant agrees to indemnify and hold Landlord harmless from and against any and
all loss, claim, liability, damages, injuries to person, property, or natural
resources, cost, expense, action or cause of action, arising in connection with
the release or presence of any “Hazardous Substances” at the Premises, through
the acts of Tenant, its employees, agents or invitees acting with Tenant’s
authority, whether foreseeable or unforeseeable, during the term and occupancy
of the premises by Tenant.  The foregoing indemnity includes, without
limitation, all costs in law or in equity of removal, remediation of any kind,
and disposal of such Hazardous Substances, all costs of determining whether the
Premises is in compliance and to cause the Premises to be in compliance with all
with all applicable environmental laws, all costs associated with claims for
damages to persons, property, or natural resources, and Landlord’s reasonable
attorneys’ and consultants’ fees and court costs.  For the purposes of
definition, Hazardous Substances means any toxic or hazardous wastes, pollutants
or substances, including, without limitation, asbestos, PBCs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9061 et. seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act 49 U.S.C. Section 1802 et. seq.




Section 23.3     Radon Gas.     

 

 Pursuant to Florida Statutes, Section 404.056 [8], the following disclosure is
required by law: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.




Section 23.4     Broker Commission.      

 

Intentionally left blank.




Section 23.5     Financial Statements.

 

Throughout the term of this Lease,  Tenant shall provide Landlord, at the
request of Landlord, its most current and complete financial statement
including, but not limited to, its balance sheet and profit and loss statement.




Section 23.6     Estoppel Certificates.

 

 





21













Each party agrees, at any time and from time to time as requested by the other
party, to execute and deliver to the other a statement certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the dates to which the Base Rent have been paid,
stating whether or not the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default, and
stating whether or not any event has occurred which, with the giving of notice
or passage of time, or both, would constitute such a default, and, if so,
specifying each such event.  Each party shall also include in any such
statements such other information concerning this Lease as the other party may
reasonably request.  In the event either party fails to comply with this
Section, such failure shall constitute a material breach of the Lease.  If
Tenant fails to execute the initial Estoppel Certificate, Rent shall continue to
accrue, but Landlord shall be under no obligation to deliver possession of the
Premises.




Section 23.7     Approval by Superior Mortgagee.

 

If required by a Superior Mortgagee, this Lease shall become binding upon
Landlord’s execution and approval of Lease by Landlord’s Superior Mortgagee for
the building.




Section 23.8     No Recordation.

 

This Lease shall not be recorded by Tenant in the Public Records of Palm Beach
County, Florida, or in any other place.  Any attempted recordation by Tenant
shall render this Lease null and void and entitles Landlord to the remedies
provided for Tenant’s default.  However, at the request of Landlord, Tenant
shall promptly execute, acknowledge and deliver to Landlord a Memorandum of
Lease with respect to this Lease, and a Memorandum of Modification of Lease with
respect to any modification of this Lease, sufficient for recording.  Such
Memorandum shall not be deemed to change or otherwise affect any of the
obligations or provisions of this Lease.




Section 23.9     Governing Law.

 

This Lease shall be governed by and construed in accordance with the laws of the
State of Florida.  If any provision of this Lease or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Lease shall remain in full force and
effect.  The table of contents, captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
 This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted.  Each
covenant, agreement, obligation, or other provision of this Lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
Lease.  All terms and words used in this Lease, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender, as the context may require.




Section 23.10     Relationship of Parties.

 

Nothing contained in this Lease will be deemed or construed to create a
partnership or joint venture between Landlord and Tenant, or to create any other
relationship between the parties other than that of Landlord and Tenant.




Section 23.11     Capacity to Execute Lease.    

 

 If Tenant is other than a natural person, Tenant represents that it is legally
constituted, in good standing and authorized to conduct business in the State of
Florida.  Tenant further represents that the person who is executing this Lease
on its behalf has the full power and authority to perform such execution and
deliver the Lease to Landlord, and that upon such execution and delivery, the
Lease shall be valid and binding upon Tenant in accordance with its respective
terms and conditions.  To further evidence the foregoing, upon request by
Landlord, Tenant shall deliver to Landlord an appropriate corporate or
partnership resolution specifying that the signatory to the Lease has been duly
authorized to execute same on behalf of Tenant.




Section 23.12     Exculpation of Landlord.

 

Landlord’s obligations and liability to Tenant with respect to this Lease shall
be limited solely to Landlord’s interest in the Property or the proceeds of any
insurance policies maintained or required to be maintained by Landlord
hereunder, and neither Landlord nor any of the partners of Landlord, nor any
officer, director, or shareholder of Landlord, shall have any personal liability
whatsoever with respect to this Lease.

 

 





22

 

 

 




Section 23.13     Waiver of Trial by Jury.

 

It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other on
any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant or Tenant’s use or occupancy of the
Premises.




Section 23.14     Attorney’s Fees.

 

In the event of any litigation in enforcing any of the terms, covenants or
conditions of this Lease, or any of its rights and remedies under Chapter 83,
Florida Statutes, as may hereinafter be amended, the prevailing party shall be
entitled to the recovery it reasonable attorneys’ fees and court costs incurred.




Section 23.15     Compliance with Laws.

 

Tenant, at Tenant’s expense shall comply with all laws, rules, orders,
ordinances, directions, regulations, and requirements of federal, state, county
and municipal authorities, now in force or which may hereafter be in force,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alteration of the Premises.




Section 23.16     Entire Agreement.   

 

This Lease constitutes the entire understanding between the parties and shall
bind the parties hereto, their successors and assigns.  No representation,
except as herein expressly set forth, have been made by either party to the
other, and this Lease cannot be amended or modified except by a writing signed
by Landlord and Tenant.








23










It is the intent and agreement of the parties hereto that the offer, any counter
offer and acceptance of any offer or counter offer and acceptance of any offer
or counter offer may be communicated by use of a facsimile machine (fax) or
email and that the signatures, initials and handwritten or typewritten
modifications to any of the foregoing shall be as legally valid and binding upon
the parties as if the original signatures, initials and modifications were
present on the documents in the hands of each party.

 This Agreement may be executed in several separate counterparts, each of which
shall be deemed an original and all of such counterparts together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.




WITNESSES:

“TENANT”

(2 witnesses required)

Cleartronic, Inc.

Suite #100










Signature




Printed Name

_______     _

      Name Printed, Title

________                                       

                                                   

Date

Date










Printed Name




_______     _                                                   

Date







WITNESSES:

“LANDLORD”

(2 witnesses required)

BGNP Associates, LLC







 Eric P. Platero, Managing Member




Printed Name

_______     _

Date

________                                       

                                                   

Date

  










Printed Name




_______     _                                                   

Date





24







LEASE GUARANTEE FORM




TO:  Lessor of premises located at 8000 N. Federal Highway, Suite 100




GUARANTOR FOR THE FOLLOWING LESSEE:




_________________________________

Print Lessee’s Full Name




This lease is entered into between the lessor of the above described premises
and the lessee named above, the undersigned Guarantor do/does hereby personally
guarantee full compliance with the terms and conditions of said lease,
including, but not by way by limitation, the payment of rent therein and
provisions pertaining to joint and several liability of lessee under said lease.




This agreement shall remain in full force and effect for the first year of said
lease agreement between said lessor and the lessee named below regarding the
above described premises or other premises owned by the same lessor within the
same office building.  The terms and conditions of this guarantee agreement
shall be binding upon the guarantor and the guarantor’s respective heirs,
executors, administrators, personal representatives, successors, beneficiaries
and assigns.




__________________________      _________

 

_________________________  __________

Signature of Guarantor

Date

Signature of Guarantor

Date




_____________________________

______________________________

Name

Name




________________________________________

___________________________________

Address

Address




________________________________________         

___________________________________

  

Phone Number

 

 Phone Number




_______________________________________

___________________________________

Social Security Number

Social Security Number




Witnessed By:




_______________________________  

___________________________  

Printed Name

 

Printed Name

              




_______________________________   ______

___________________________   _______

Signature

        Date

Signature

Date














25










ADDENDUM A – INSERT MAP OF SPACE

8000 Building - Suite #100







 

 

 

 

 

 

 





26













ADDENDUM B




TENANT ESTOPPEL STATEMENT




LEASE DATED:

AMENDED:




LANDLORD:




TENANT:




PREMISES:

As Tenant under the above referenced Lease, the undersigned certifies for the
benefit of __________________________________________________, which has made or
is about to make a loan to Landlord part of the security for which will be a
mortgage or deed of trust covering the Premises and an assignment of Landlord’s
interest in the Lease, the following:




1.

The Lease has not been modified or amended, except by documents dated
________________ copies of which are attached hereto.




2.

The Lease (as so modified or amended) is in full force and effect and represents
the entire agreement between Landlord and Tenant.




3.

Tenant has no offsets or defenses to its performance of the terms and provisions
of the Lease, including the payment of rent and Landlord is not in default under
any of the terms, covenants or provisions of the Lease.




4.

Tenant is in possession of the Premises and has accepted the Premises, including
all alterations, additions and improvements required to be made by Landlord.  




5.

The Rent Commencement Date is ___________________, 20 __, and the Term is
__________ months ending on _____________________, 20 __, The Lease provides for
the following renewal options(s)
________________________________________________________________________ at a
rental rate of
________________________________________________________________________.




6.

Tenant acknowledges that the Premises have been delivered to Tenant in good
order and condition.




7.

The Lease provides for rent payable as follows:




(a)  Base Rent.  Base Rent payable monthly of $ ___________.




(b)  Operating Costs.  The Lease provides for Tenant to pay its proportionate
share of Operating Costs.




(c) Tenant has commenced paying rent.  No rent has been paid in advance except
for the Base Rent that became due for the current month.




8.

Landlord is holding a security deposit of  $___________.




9.

The Lease contains no first right of refusal, option to expand, option to
terminate, or exclusive business rights, except as follows:
 __________________________________________________________________________

__________________________________________________________________________________________




10.

Tenant has not entered into any sublease, assignment or any other agreement
transferring any of its interest in the Lease and that it has not received any
notice of a prior assignment, hypothecation or pledge of rents by Landlord.




11.

Tenant has delivered to Landlord all evidence of insurance which Tenant is
required to provide under the Lease.




TENANT: ___________________________




BY: _________________________________




ITS: ________________________________




DATE: _____________________

 





27













ADDENDUM C




RULES AND REGULATIONS




1.

The sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenant or used for any purpose other than
the ingress and egress from its Premises.  The halls, passages, exits,
entrances, elevators and stairways are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of Tenant’s business unless such persons are engaged in illegal
activities.  Tenant shall not go upon the roof of the Building.




2.

The bulletin board or directory of the Building will be provided exclusively for
the display of the name and location of tenants and Landlord reserves the right
to exclude any other names therefrom.




3.

No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in conjunction with, any window or door on the Premises without the prior
written consent of Landlord.  In any event, all such items shall be installed
inboard of Landlord’s standard window covering and shall in no way be visible
from the exterior of the Building.  No articles shall be placed on the window
sills so as to be visible from the exterior of the Building.  No articles shall
be placed against glass partitions or doors which might appear unsightly from
outside Tenant’s Premises.




4.

Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 8:00 a.m. weekdays, and at all hours on Saturdays, Sundays, and
holidays all persons who are not tenants or their accompanied guests.  Tenant
shall be responsible for all persons it allows to enter the Building and shall
be liable to Landlord for all acts of such persons.




Landlord shall in no case be liable for damages for error with regard to the
admission or exclusion of any person from the Building.




During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of tenants and protection of the Building and property
in the Building.




5.

Tenant shall not employ any person or persons other than Landlord’s janitor for
the purpose of cleaning its Premises.  Except with the written consent of
Landlord no persons other than those approved by Landlord shall be permitted to
enter the building for the purpose of cleaning same.  Tenant shall not cause any
unnecessary labor by reason of its carelessness or indifference in the
preservation of good order and cleanliness.  Landlord shall in no way be
responsible to Tenant for any loss of property on its Premises however
occurring, or for any damage done to the effects of Tenant by the janitor or any
other employee or any other person.




6.

Tenant shall not use upon its Premises vending machines or accept barbering or
bootblacking services in its Premises except from persons authorized by
Landlord.




7.

Tenant shall see that all doors to its Premises are securely locked and that all
utilities, water faucets or water apparatus are shut off before Tenant leaves
the Premises, so as to prevent waste or damage, and shall be responsible for all
injuries sustained by other tenants or occupants of the Building or Landlord as
a result of its failure to do so.  Tenants shall keep the door or doors to the
Building corridors closed at all times except for ingress and egress.




8.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning, and shall refrain from attempting to
adjust any controls.




9.

Tenant shall not alter any lock or access device or install a new or additional
lock or access device or any bolt on any  door in its Premises without prior
written consent of Landlord.  If Landlord shall give its consent, Tenant shall
in each case furnish Landlord with a key for any such lock.




10.

Tenant shall not make or have made additional copies of any keys or access
devices provided by Landlord.  Tenant, upon the termination of the tenancy,
shall deliver to Landlord all the keys or access devices for the Building,
offices, rooms and toilet rooms which shall have been furnished Tenant or which
Tenant shall have had made.  In the event of the loss of any keys or access
devices so furnished by Landlord, Tenant shall pay Landlord therefore.




11.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever, including, but not limited to, coffee
grounds shall be thrown therein, and the expense of any breakage, stoppage, or
damage resulting from the violation of this rule shall be borne by the tenant,
who, or whose employees or invitees, shall have caused it.





28












12.

Tenant shall not keep in the Building any kerosene, gasoline or inflammable or
combustible fluid or materials other than limited quantities necessary for the
operation or maintenance of office equipment.  Tenant shall not use any method
of heating or air conditioning other than that supplied by Landlord.




13.

Tenant shall not permit to be kept in its Premises any foul or noxious gas or
substance or permit its Premises to be used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be brought or kept in or
about the Building.




14.

No cooking shall be done in the Premises (except that use by the Tenant of
Underwriter’s Laboratory approved equipment for the preparation of coffee, tea,
hot chocolate and similar beverages for Tenant and its employees shall be
permitted, provided that such equipment and use is in accordance with applicable
federal, state and city laws, codes, ordinances, rules and regulations) nor
shall the Premises be used for lodging.




15.

Tenant shall not sell or permit the sale, at retail, of newspapers, magazines,
periodicals, theater tickets or any other goods on the Premises, nor shall
Tenant carry on, or permit the business of stenography, typewriting or any
similar business in or from the Premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the Premises be used
for the storage of merchandise, manufacturing of any kind, the business of a
public barber shop, or beauty parlor, or for any business activity other than
that specifically provided for in Tenant’s lease.




16.

Landlord will direct electricians as to where and how telephone, telegraph and
electrical wires are to be introduced or  installed.  No boring or cutting for
wires will be allowed without the prior written consent of Landlord.  The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to the Premises shall be subject to the written approval of Landlord.




17.

Tenant shall not install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof  of the Building.  Tenant shall
not interfere with radio or television broadcasting or reception from or in the
Building.




18.

Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord.  The expense of repairing any damage resulting
from a violation of this rule of the removal of any floor covering shall be
borne by Tenant.




19.

No furniture, freight, equipment, materials, supplies, packages, merchandise or
other property will be received in the Building or carried up or down elevators
except between such hours and in such elevators as shall be designed by
Landlord.  Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture, files, bookcases or other heavy equipment
brought into the Building.  Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as determined by
Landlord to be necessary to properly distribute the weight thereof.  Landlord
will not be responsible for loss of or damage to any such safe, equipment or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe, equipment or other property shall be repaired at the
expense of Tenant.




Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to objectionable to Landlord or any tenants in
the Building shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient  to eliminate noise or
vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable by Landlord.




20.

Tenant shall not place a load upon any floor which exceeds the load per square
foot which such floor was designed to carry and which is allowed by law.  Tenant
shall not mark, or drive nails, screws or drill into, the partitions, woodwork
or plaster or in any way deface the Premises.




21.

There shall not be used in any space, or in the public areas of the Building,
either by Tenant or others, any hand trucks except those equipped with rubber
tires and side guards or such other material-handling equipment as Landlord may
approve.  No other vehicles of any kind shall be brought by Tenant into or kept
in or about the Premises.




22.

Tenant shall store all its trash and garbage within the interior of its
Premises.  No materials shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in this area
without violation of any law or ordinance governing such disposal shall be made
only through entryways and elevators provided for such purposes and at such
times as Landlord may designate.




23.

Canvassing, soliciting or distributing of handbills or any other written
material, and peddling in the Building are prohibited and Tenant shall cooperate
to prevent the same.  Tenant shall not make room-to-room solicitation of
business from other tenants in the Building.





29







24.

Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the rules and regulations at the
Building.




25.

Without the prior written consent of Landlord, Tenant shall not use the name of
the Building in connection with the business of Tenant except as Tenant’s
address.




26.

Tenant shall comply with all energy conservation, safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.




27.

Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage.




28.

The requirements of Tenant will be attended to only upon application at the
office of the Building by an authorized individual.  Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless given
special instructions from Landlord, and no such employees will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.




29.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
Tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all tenants of the Building.




30.

Landlord reserves the right to make such other reasonable rules and regulation
as in its judgment may from time to time be needed for safety and security, for
care and cleanliness of the Building and for the preservation of good order
therein.  Tenant agrees to abide by all such Rules and Regulations hereinabove
stated and any additional rules and regulations which are adopted.




31.

All wallpaper or vinyl fabric materials which Tenant may install on painted
walls shall be applied with a strippable adhesive.  The use of nonstrippable
adhesives will cause damage to the walls when materials are removed, and repairs
made necessary thereby shall be made by Landlord at Tenant’s expense.




32.

Tenant shall provide and maintain hard surface protective mats under all desk
chairs which are equipped with coasters to avoid excessive wear and tear to
carpeting.  If Tenant fails to provide such mats, the cost of carpet repair of
replacement made necessary by such excessive wear and tear shall be charged to
and paid by Tenant.




33.

Tenant will refer all contractors, contractors’ representatives and installation
technicians rendering any service to Tenant to Landlord for Landlord’s
supervision, approval, and control before performance of any contractual
service.  This provision shall apply to all work performed in the Building,
including installations of telephones, telegraph equipment, electrical devices
and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows ceilings, equipment or any other physical portion of the
Building.




34.

Tenant shall give prompt notice to Landlord of any accidents to or defects in
plumbing, electrical fixtures, or heating apparatus so that such accidents or
defects may be attended to properly.




35.

Tenant shall be responsible for the observance of all of the forgoing Rules and
Regulations by Tenant’s employees, agents, clients, invitees and guests.




36.

Tenant shall not allow its employees or invitees to park in other than
designated areas, nor shall any washing of cars or car repairs be permitted in
any parking areas, nor shall overnight parking be permitted, nor shall
commercial trucks be allowed in the parking areas other than in designated
delivery areas.

 

37.

Other than for single-trip usages, Tenant shall make reservations for use of any
elevators, which shall be accepted by Landlord on a first-come, first-serve
basis.




38.

Tenant’s agree to refrain from bringing live animals into the office building,
to include dogs, cats, birds, and other exotic pets.




39.

These rules and Regulations are in addition to, and shall not be construed to in
any way modify, alter or amend, in whole or in part, the terms covenants,
agreements and conditions of any lease of premises in the Building.




TENANT: ___________________________




BY: _________________________________




ITS: ________________________________




DATE: _____________________





30













ADDENDUM D




ADDENDUM TO LEASE AGREEMENT

 




THIS ADDENDUM TO OFFICE LEASE AGREEMENT is made this of December, 2014, by and
between BGNP Associates, LLC a Florida liability company (“Landlord”) and
Cleartronic, Inc.  (“Tenant”).  All sums required to be paid pursuant to this
addendum shall be included as “Rent”.




AMOUNT




Communications

Total Per Month




Phone Lines (4)

$ 100.00

T1 – Cost plus taxes

COST




TOTAL PHONE AND T1 LINES

$ 100.00




Prices above are the base rates for each line, Local and Florida Communication
taxes will be billed in addition to the base rates, and are based on price
charged per line.




Prices above do not include long distance, or taxes on long distance, which will
be billed in addition to the base rates.




BGNP Associates, LLC

TENANT:

Cleartronic, Inc.

Suite #100




By:_____________________________

By:__________________________




Name:___________________________

Name:________________________




Title:____________________________

Title:_________________________




Date:____________________________

Date:_________________________

 














31













BGNP Associates, LLC

8000 North Federal Hwy, Suite 200

Boca Raton, FL  33487




Tenant Improvements







Tenant: Cleartronic, Inc.




Suite: 100







As condition of the lease, Landlord agrees to the following Improvements:




1. Develop additional parking to accommodate fourteen plus additional cars

2. Painting the walls in the suite

3. Shampooing the carpet in the suite

4. Close glass in wall and replace with solid structure







Tenant Signature

 

Date







Tenant Name (Printed), Title




BGNP Associates

Date








32













BGNP Associates, LLC

8000 North Federal Hwy, Suite 200

Boca Raton, FL  33487




Tenant Improvement Parking







Tenant: Cleartronic, Inc.




Suite: 100







Additional tenant improvements made a part of this lease, is Landlord’s
installment and completion of  additional parking spaces reserved for the
Tenant’s suite; which are to be located at the rear of the property. This must
be completed within forty-five (45) days of lease signing. Failure to meet this
deadline will be reason for Tenant to terminate this lease; however Tenant may
extend additional time to the Landlord if adequate progress is evident.







Tenant Signature

 

Date

 

Tenant Name (Printed), Title




BGNP Associates

Date

 





33





